Citation Nr: 0329438	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
prior to September 5, 2000, to include entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1984 to August 1988.

This appeal is from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran claimed entitlement to an increased rating for 
service-connected sarcoidosis in April 1999.  In January 
2002, while his appeal was pending, the VA granted a 60 
percent rating for sarcoidosis, effective September 5, 2000, 
and a TDIU, effective from the same date.

Notwithstanding that the veteran filed a separate application 
for TDIU in March 2001, entitlement to the total rating was 
an element, or subissue, of the pending increased rating 
claim.  See VAOPGCPREC 6-96.  The veteran stated in October 
2003, that he no longer seeks a higher schedular rating, but 
that he seeks the TDIU from an earlier date.  This is a 
rational and appropriate statement of the unresolved issue 
still pending

VA has staged the rating, cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (separate rating assigned for different parts of 
the period under consideration in an original claim for 
disability compensation), awarding a higher rating from a 
"date entitlement arose," rather than from a possible 
earlier date.  See 38 C.F.R. § 3.400(o) (2003).  The total 
rating has essentially subsumed the issue of entitlement to a 
higher schedular rating for sarcoidosis, because the veteran 
is receiving compensation at the 100 percent rate, and no 
higher rate of compensation is available absent conditions 
not alleged or pertinent to the instant claim.  See 
38 U.S.C.A. § 1114(j) (West Supp. 2003).

The remaining controversy in the case is entitlement to the 
higher rating from an earlier date, i.e., for the entire time 
pertinent to the increased rating claim.  The Board will 
consider whether the veteran was more than 30 percent 
disabled by sarcoidosis prior to September 5, 2000, and 
whether he was individually unemployable prior to that date.  
The Board will not address entitlement to a schedular rating 
higher than 60 percent from September 5, 2000, because the 
veteran has withdrawn that question from consideration and it 
is moot for the reason stated above. 


REMAND

On October 31, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in this case.  Thereafter, 
the case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  In this case, initial review of evidence the 
Board obtained is required.

Accordingly, this matter is REMANDED to the RO for the 
following:  

Review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





